Title: From George Washington to Bryan Fairfax, 10 January 1786
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon 10th Jany 1786

I have ordered my Gardr to furnish your Servant with Six of the weeping Willows that have roots; and as many cuttings as he pleases to take. If he does not bring enough for your purposes—or if these should not succeed, you may have a fresh supply at any time.
I wish it was in my power to offer you any advice that would be availing in the case of Savage: but the truth is, I do not know where his property lyes—and ’till the receipt of your letter knew not, or did not recollect that, he died possessed of a foot of Land in this, or Loudoun County. If the Law will justify us in it, my opinion would be, that the Execution should be laid, or obtained ready to lay, in as much property as will unquestionably answer the demand—when that is satisfied, we want no more, the residue (if any) being untouched, cannot be injured; especially if it consists of Land. I should prefer beginning the Sale in this County—because least troublesome.
By your not mentioning the hound puppies, it is probable you may have altered your mind respecting them; but if the case is otherwise, I am unable to supply you at present, having lost all but one, and the chance of his living not much in his favor.
I shall always have great pleasure in seeing you at this place, and shall be equally happy in paying my respects to you at Towlston. I am sorry to hear that my fears of, are likely to be reallized by, the Servants which were bought for the use of Potomack Compa. To avoid this evil—as much as possible—was the inducement with the Directors to offer such (as we thought) encouraging terms for the hire of Negros, ineffectually it should

seem, as I believe we have got none yet. Mrs Washington joins me in Compliments, and best wishes for yourself, Mrs Fairfax & family, and with very great esteem & regard I am Dr Sir Yr Most Obedt & Affecte Hble Servt

G. Washington

